          Case 1:21-cr-00176-CJN Document 7 Filed 02/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                        :
                                                 :
                                                 :
               v.                                :           Cr. No. 21-mj-00210 (ZMF)
                                                 :
STEVE OMAR MALDONADO,                            :
                                                 :
                  Defendant.                     :
____________________________________             :

                     MOTION TO TEMPORARILY ALLOW TRAVEL

       Mr. Steve Maldonado, through undersigned counsel, respectfully submits this motion to

temporarily allow travel outside the continental United States, specifically to Puerto Rico, and as

grounds therefore states:

       1. On February 8, 2021, Mr. Maldonado was charged by criminal complaint with

           Entering and Remaining on Restricted Buildings or Grounds in Violation of 18

           U.S.C. § 1752(a)(1) and (2), and Violent Entry or Disorderly Conduct, and Parade,

           Demonstrate, or Picket on Capitol Grounds in violation of 40 U.S.C. § 5104(e)(2)(D)

           and (G). See ECF No. 1.

       2. On February 10, 2021, Mr. Maldonado was arrested and had an initial appearance in

           the Middle District of Florida. At that appearance, Magistrate Hoffman released Mr.

           Maldonado on his personal recognizance, subject to conditions and a $25,000

           unsecured bond. See United States v. Maldonado, Mag. No. 21-mj-01127, ECF No. 5

           (MDFL Feb. 10, 2021). 1



1
        The Middle District of Florida case, and the release conditions assigned therein, have
since terminated.
       Case 1:21-cr-00176-CJN Document 7 Filed 02/23/21 Page 2 of 3




    3. On February 12, 2021, Mr. Maldonado appeared in the U.S. District Court of the

       District of Columbia for an initial appearance in the above-captioned case. At that

       hearing, Magistrate Meriweather released Mr. Maldonado on his personal

       recognizance subject to the following conditions: weekly check-ins with Pretrial

       Services in D.C., surrender of his passport, notification to Pretrial Services in advance

       of any travel outside the Middle District of Florida, court approval for all travel

       outside the continental U.S., and a stay-away from the District of Columbia, among

       others. See ECF No. 5.

    4. On December 6, 2020, prior to his charge and arrest, Mr. Maldonado’s father passed

       away in Puerto Rico. 2

    5. Mr. Maldonado was named the sole beneficiary of his father’s estate in Puerto Rico,

       including all privately owned property and financial assets. However, many of those

       assets were left in disarray or are in need of disposal through sale.

    6. Because the property and financial assets are located in Puerto Rico, and counsel

       understands that property records may be dubious or non-existent, Mr. Maldonado

       needs to physically be in Puerto Rico to prove ownership of the assets and ready them

       for sale.

    7. Mr. Maldonado recognizes that he is under criminal investigation and that he is

       charged with serious crimes. However, the exigency of taking care of his father’s

       estate exists independent of his criminal case.

    8. Therefore, Mr. Maldonado requests that this Court allow him special permission to

       fly and stay in Fajardo, Puerto Rico for 30 days to conclude his father’s estate. This



2
    See Ex. A: Death Certificate of Emilio Maldonado.
                                             2
   Case 1:21-cr-00176-CJN Document 7 Filed 02/23/21 Page 3 of 3




   location is approximately one hour from the capitol of San Juan.

9. Mr. Maldonado is amenable to checking-in with D.C. Pretrial Services upon his

   arrival and departure from Puerto Rico, in addition to his weekly scheduled phone

   calls. Additionally, Mr. Maldonado is willing to check-in or be temporarily

   supervised by the pretrial services office in San Juan, if the Court deems that

   necessary.

10. Accordingly, Mr. Maldonado asks this Court to allow his travel and stay in Puerto

   Rico for 30 days, in order to dispose of and consolidate his deceased father’s estate.



                                     Respectfully submitted,

                                     A.J. KRAMER
                                     FEDERAL PUBLIC DEFENDER


                                     ______/s/____________________
                                     Cara Halverson
                                     Assistant Federal Public Defender
                                     625 Indiana Avenue, N.W., Suite 550
                                     Washington, D.C. 20004
                                     (202) 208-7500
                                     Cara_halverson@fd.org




                                        3
